Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jerone Kim (on behalf of Charles Park) on 12/21/2021.
The amended claims are listed below.
Claim 14: Delete the recitation “rotaxane” (line 2); and change the recitation “selected from a silicon composite, a tin composite, a germanium composite, a phosphorus composite, a lead composite, a sulfur composite, a zinc composite, an arsenic composite” (lines 3-5) to “selected from the group consisting of a silicon-containing composite, a tin-containing composite, a germanium-containing composite, a phosphorus-containing composite, a lead-containing composite, a sulfur-containing composite, a zinc-containing composite, an arsenic-containing composite”.
Claim 15: Replace the recitation “wherein the composites comprise active materials of each element” (lines 1 to 2) with “wherein each of the composite comprises one or more active elements”.
Claim 16: Change the recitation “is one or more selected from graphite” (lines 1 to 2) to “is selected from the group consisting of graphite”.
Claim 17: Change the recitation “wherein one or more selected from the” (line 1) to “wherein the active material is selected from the group consisting of the”; and replace the recitation “oxide-based electrode molecule is used.” (line 3) with “oxide-based molecule.”.
Claim 18: Change the recitation “wherein one or more selected from TiO2” (line 1) to “the metal oxide-based molecule is selected from the group consisting of TiO2”; replace the word “Ag2” (line 3) with “Ag2O”; and delete the recitation “is used as the metal oxide-based molecule” (line 3).
Claim 19: Change the recitation “wherein one or more selected from lithium” (line 1) to “the lithium metal oxide-based molecule is selected from the group consisting of lithium”; and delete the recitation “is used as the lithium metal oxide-based molecule” (lines 3 to 4).
Claim 20: Change the recitation “wherein one or more selected from TiS2” (line 1) to “the metal sulfide-based molecule is selected from the group consisting of TiS2”; and delete the recitation “in used as the metal sulfide-based molecule” (line 2).
Claim 21: Insert the word “polymer” immediately before the recitation “binder” (line 1); and delete the recitation “particle” (line 2).
Claim 23: Insert the phrase “a lithium metal oxide-based molecule in” immediately before the recitation “the electrode” (line 1).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/08/2021 has been entered. Claims 2-5 and 7-13 are cancelled. Claims 1 and 6 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/09/2021 is withdrawn.  Claims 14-23, directed to an electrode or a lithium battery comprising the polymer binder of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Priority
This application is a 371 of PCT/KR2017/014249 filed on 12/06/2017 and claims foreign priority of REPUBLIC OF KOREA 10-2016-0181036 filed on 12/28/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, as set forth on page 2 of the Final Rejection mailed on 10/08/2021, is pertinent if an interference becomes an issue.

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 5-9 because of incorrect recitation, as set forth on page 3 of the Final Rejection mailed on 10/08/2021, is withdrawn in view of amended claims 1 and 6, and cancelled claims 5 and 7-9.
The rejection of claims 1 and 5-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 4-6 of the Final Rejection mailed on 10/08/2021, is withdrawn in view of amended claims 1 and 6, and cancelled claims 5 and 7-9.
The rejection of claims 1 and 5-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 7 of the Final Rejection mailed on 10/08/2021, is withdrawn in view of amended claim 1, and cancelled claims 5 and 7-9. Claim 6 depends from claim 1.
withdrawn in view of amended claim 1, and cancelled claims 5 and 7-9. Claim 6 depends from claim 1.

Allowable Subject Matter
The amended claims 1, 14, and 23 are allowed. Claim 6, depending from claim 1; claims 15-22, depending from claim 14, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A polymer binder comprising: a polymer based on a rotaxane structure comprising a ring molecule as a host molecule, a string polymer as a guest molecule, and a stopper molecule at each end of the string polymer for preventing dissociation of the ring molecule from the string polymer, wherein the ring molecule consists of cyclodextrin covalently cross-linked to a polyacrylic acid binder for acting as a molecule moving pulley; and claims 14 and 23, directed to an electrode or a lithium battery comprising the polymer binder of claim 1, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 10/08/2021, in which Nakahata et al. (Chem 1, 766–775, November 10, 2016) disclosed self-healing materials based on polymer gels composed of polyrotaxane and poly(acrylamide) cross-linked with boronate linkages. A polyrotaxane (PRx) based on poly(ethylene glycol) (PEG) as an axle polymer, cyclodextrin (CD) as the ring molecules, and adamantane (Ad) as the bulky stoppers at both ends of the polymer was synthesized. 2-Hydroxypropyl (HP) groups were randomly substituted for the hydroxyl groups of the CDs to give water-soluble PRx (HPPRx). Mixtures of HPPRx, 4-vinylphenylboronic (Vi-PB), and acrylamide (AAm) were polymerized with 2,2’-azobis[2-(2-imidazolin-2-yl)-propane] dihydrochloride (VA-044) as a radical initiator to give a PRx-PB (x) gel. Another reference gel (PRx-CC gel) using 2-isocyanatoethyl acrylate (Acr-NCO) instead of Vi-PB was also prepared. Scheme 1 illustrated chemical structures of the PRx-PB (x) gel and PRx-CC (x) gel (x represents the mol % content of cross-linker units in the vinyl polymerization):
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(page 766, Summary; page 767, last para. and Scheme 1; page 768, para. 1). However, the reference did not teach or suggest the recitation “the ring molecule consists of cyclodextrin covalently cross-linked to a polyacrylic acid binder for acting as a molecule moving pulley”, required by claims 1, 14, and 23, and limited by the closed transitional phrase “consists of” to exclude other covalently cross-linked binder, such as polyacrylamide, disclosed in the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, and 14-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623